UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7138



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN CLARENCE JOHNSON, JR., a/k/a JJ,

                                             Defendant - Appellant.




                            No. 01-7339



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN CLARENCE JOHNSON, JR., a/k/a JJ,

                                             Defendant - Appellant.




Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-98-922, CA-01-2114-6-20)


Submitted:   December 20, 2001          Decided:    December 28, 2001
Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Clarence Johnson, Jr., Appellant Pro Se.    Elizabeth Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      John Clarence Johnson, Jr., seeks to appeal the district

court’s orders denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001), construing his post-judgment motion for relief,

and dismissing his motion to reconsider (Appeal No. 01-7138).              He

also appeals the district court’s denial of his motion for a

transcript (Appeal No. 01-7339).           We have reviewed the record and

the   district   court’s    opinions   and    find   no   reversible   error.*

Accordingly, we deny Johnson’s pending motions for transcript, deny

a certificate of appealability, and dismiss the appeals on the

reasoning of the district court.            See United States v. Johnson,

Nos. CR-98-922; CA-01-2114-6-20 (D.S.C. May 10, June 7, June 21,

and Aug. 7, 2001).         We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                   DISMISSED




      *
       Upon demonstration by Appellant of proof of timely mailing
of his motion for reconsideration such that it properly was subject
to consideration pursuant to Fed. R. Civ. P. 59(e), the district
court reconsidered the motion on the merits under Rule 59(e),
thereby rendering harmless its prior construction of the motion
pursuant to Rule 60(b).


                                       3